DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US Pub. No. 2019/0107202) in view of Lau et al. (US Pub. No. 2013/0084399).
Regarding claims 1 and 13, the Shah et al. (hereinafter Shah) reference discloses a piston seal assembly (Figs. 2,4) for a gas turbine engine, comprising: 
a seal (204,404) comprised of a nickel-based superalloy (Para. [0004]); 
a component (e.g. component at 412) in contact with the seal and defining a seal-counterface (412).
However, the Shah reference fails to explicitly disclose a coating on the seal at the seal-counterface, wherein the coating comprises a metal alloy binder phase and a hard particle phase distributed through the binder phase.
The Lau et al. (hereinafter Lau) reference, a piston seal, discloses providing a coating (100), wherein the coating comprises a metal alloy binder phase and a hard particle phase distributed through the binder phase (Para. [0029]).
Regarding claims 2 and 14, the Shah reference, as modified in claims 1 and 13, discloses the hard particle phase comprises particles of a material selected from the group consisting of Cr2O3, Al203, carbides, chromium carbides, silicon carbides and combinations thereof (Lau, Para. [0025]).
Regarding claims 3 and 15, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the hard particle phase comprises particles of Cr203.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hard particle phase of Cr203, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting lubricating seal.  In re Leshin, 125 USPQ 416.
Regarding claims 4 and 16, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the hard particle phase comprises hard particles having a particle size of between 5 and 150 µm.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hard particle size to be between 5 and 150 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to increased resistance to wear. In re Aller, 105 USPQ 233.
Regarding claims 5 and 17, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the metal alloy binder phase comprises a Co-Cr-W alloy.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the metal alloy binder phase of a Co-Cr-W alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting lubricating seal.  In re Leshin, 125 USPQ 416.
Regarding claims 6 and 18, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the metal alloy binder phase contains between 28 and 32 wt. % chromium, between 3.5 and 5.5 wt. % of tungsten, between 0.9 and 1.4 wt. % carbon, up to 3.0 wt. % nickel, up to 2.0 wt. % silicon, up to 3.0 wt. % iron, up to 2.0 wt. % manganese, up to 1.5 wt. % molybdenum and balance cobalt.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the metal alloy binder phase of the claimed materials and ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide a longer lasting lubricating seal.  In re Leshin, 125 USPQ 416.
Regarding claims 7 and 19, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the coating contains between 60 and 80 % volume of the metal alloy binder phase and between 20 and 40 % volume of the hard particle phase.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the coating to have the claimed volume ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to increased resistance to wear. In re Aller, 105 USPQ 233.
Regarding claims 8 and 20, the modified Shah reference discloses the invention substantially as claimed in claims 1 and 13.
However, the modified Shah reference fails to explicitly disclose the coating has a thickness of between 0.0005 in. and 0.005 in.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the coating to have the claimed thickness range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to increased resistance to wear. In re Aller, 105 USPQ 233.
Regarding claim 9, the Shah reference, as modified in claim 1, discloses the seal comprises an age hardening austenitic nickel-based superalloy (Shah, Para. [0004]).

Regarding claim 10, the Shah reference, as modified in claim 1, discloses the seal has non-contact surfaces that are not in contact with the component, and the coating is on the seal at the seal-counterface, and not on the non-contact surfaces (Lau, Fig. 1).
Regarding claim 11, the modified Shah reference discloses the invention substantially as claimed in claim 1, including two components (Shah, Fig. 3).
However, the modified Shah reference fails to explicitly disclose the seal mounted between the two components to define two seal-counterfaces, and wherein the coating is on the seal at both of the two seal-counterfaces.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the coating on the contacting surfaces, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and in order to prolong the life of the seal. St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claim 12, the Shah reference, as modified in claim 11, discloses the two components comprise a mid-turbine-frame (MTF) vane and an outer air seal (Shah, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675